I concur in the opinion in so far as it supports paragraphs 1 and 2 of the syllabus. To that portion in support of paragraph 3 of the syllabus, I dissent. That portion of the charge quoted was not literally correct. I regard it as a clerical or inadvertent inaccuracy which should have been called to the attention of the court. It was not. No exception was taken in reference thereto. Furthermore, the court correctly covered the matter when this language was used:
"It would be the duty of Miss Rau to take into consideration all of the facts that she ascertained in being at the Engelhart residence to determine whether or not the state of intoxication of Smuda was such as to render it unsafe for her to travel with him."
This and other portions of the charge covered the rule with such accuracy that the refusal to give the requested charge in defendant's language should not be reversible error.